Citation Nr: 1730782	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence had been received in order to reopen a claim for service connection for psuedophakia status post cataract surgery, claimed as a left eye condition.  

2. Entitlement to service connection for psuedophakia status post cataract surgery, claimed as a left eye condition.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1972 to October 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

In January 2017 the Veteran testified before the undersigned at a travel Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The issue of the Veteran's entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1. In an April 2006 rating decision, the RO denied the Veteran's claim for service connection for a left eye condition.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2. The evidence received since the April 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left eye condition, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.  

3. The Veteran has not been shown to currently have a back disorder that manifested in service or that is causally or etiologically related to his military service; arthritis did not manifest to a compensable degree within one year of discharge from service.  

4. Psuedophakia status post cataract surgery, claimed as a left eye condition, did not manifest during active service, and is not shown to be causally or etiologically related to active service.  

CONCLUSIONS OF LAW

1. The evidence received since the April 2006 rating decision is new and material, and the claim for service connection for a left eye condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. A back disability was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3. Service connection for psuedophakia status post cataract surgery, claimed as a left eye condition, is not established.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice by letters dated in August 2013 and June 2014.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for his back condition in August 2013, and for his eye condition in February 2015.  
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2013 and February 2015 opinions are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make fully informed determinations, and each is supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Moreover, the examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. New and Material Evidence

The Veteran was denied service connection for a left eye condition by the RO in an April 28, 2006 rating decision.  The Veteran did not submit a Notice of Disagreement with regard to that claim within one year of the notification of that decision.  Furthermore, no new and material evidence was submitted within one year of that date.  See 38 C.F.R. § 3.156(b) (2016).  Therefore, the April 2016 decision is final.  

In a letter dated August 23, 2011, and received by VA on September 30, 2011, the Veteran asked that his claim for entitlement to service connection for a left eye condition be re-opened.  In addition to this letter, the Veteran submitted medical records from Mid-Michigan Medical Center showing that he underwent surgery for an eye condition in December 2002.  This evidence was considered by the RO in a January 2012 rating decision to be new and material and, thus, the Veteran's claim for entitlement to service connection for a left eye condition was re-opened.  

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact. 38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In this instance, the RO in January 2012 reopened the claim for service connection for a left eye condition, and then reviewed the claim on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for the claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

At the time of the April 2006 rating decision, the following evidence was of record: service treatment records, and lay statements from the Veteran.  The evidence received after the April 2006 rating decision includes, among other things, a December 2002 treatment note from Mid-Michigan Medical Center, which indicated that the Veteran was diagnosed with a left eye cataract.  

The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a present disability.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left eye condition.  

III. Governing Law for Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden, 381 F.3d at 1167.  

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
As degenerative disc disease (arthritis) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. Analysis

A. Back Condition

The Veteran contends that he has a back condition that is related to his period of active service.  Specifically, the Veteran asserts that his current back condition is related to an epidural he received when he underwent an appendectomy while on active service in January 1975.  See January 2017 Board Hearing Transcript at 18-20.  To that end, the Veteran stated that he has had problems related to his back since that time.  See id.  

In August 2013, the Veteran was afforded a VA examination to determine the nature and etiology of any existing back conditions.  From that examination, the Veteran was diagnosed with degenerative disc disease.  See August 2013 VA Examination.  In regard to its etiology, the examiner opined that the Veteran's degenerative disc disease was less likely than not incurred in or caused by and in-service injury, illness, or event.  The examiner noted the Veteran's contention that his back condition was due to a spinal anesthesia related to his in-service appendectomy, which occurred on January 2, 1975.  However, the examiner found that the Veteran's surgical and hospital course were uncomplicated and that the Veteran returned to full duty on January 28, 1975.  

The examiner also noted that, in August 1975, the Veteran received treatment while in service for back pain, which the Veteran reported was the first time he experienced that symptom of pain in his back.  The examiner stated that the Veteran's records revealed that in August 1975, the Veteran received an x-ray of his lumbar spine, which indicated that he had an acute low back sprain with no neurological involvement.  The examiner further noted that the Veteran's October 1975 Report of Medical Examination documented a normal examination of the spine with no defects or diagnoses.  

As for the Veteran's specific contentions that his current back condition is related to his January 1975 spinal anesthesia, the examiner reported that information from the National Institute of Health (NIH) indicated that adverse reactions to spinal anesthesia do occur, but none include prolonged anesthesia of the lower extremities.  Further, the examiner noted that NIH material indicated that low back pain resolves with metabolism of the drug.  The examiner stated that there was no credible evidence in the Veteran's service medical records indicating that the Veteran experienced a direct mechanical needle trauma to his nerves, mechanical trauma due to intraneural injection, local anesthetic neurotoxicity, ischemia due pressure or hydrostatic, effects of perinueral/intraneural injection, neurotoxicity or ischemia due to added epinephrine.  

The examiner noted that if the Veteran did, in fact, have an epidural or spinal block injection during his January 1975 appendectomy, the Veteran's back condition was still generally related to the aging process.  The examiner noted that the Veteran, who was age 59 at the time of the examination, was likely to have such an age related degenerative disc change.  The examiner opined that there were no known adverse effects to epidural or spinal block injections that could occur to any disc, much less multiple discs, as is the case with the Veteran.  Moreover, the examiner stated that even if multiple attempts at a block injection were performed at the time of surgery, there were no known adverse effects to the spinal disc from epidural or spinal block injections.  

Further, the examiner stated that a treatment note from April, 2013 showed that the Veteran reported to his primary care provider that he had had back pain since he fell and ruptured many discs in 2005 or 2006.  The examiner opined that the Veteran's treatment records reveal that he had had post-service injuries to his back that were sufficient to cause his current lower back condition.  Moreover, the examiner noted that there was "good evidence" of continuity of care for a back condition since 2005.

The Board finds that the evidence preponderates against the Veteran's claim.  In that regard, the Veteran's October 1975 separation examination's clinical evaluation noted no back or spine abnormalities.  Also, in regard to the diagnosis of degenerative disc disease, there is no indication that the disability occurred in service or manifested to a compensable degree within one year of separation from service.  Arthritis or characteristic manifestations of the disease process were not noted at the Veteran's separation examination in October 1975, or at any follow-ups within one year of separation from service.  Thus, the Board concludes that arthritis did not manifest in service or within the one year presumptive period. 38 C.F.R. §§ 3.307, 3.309.

Moreover, as noted above, the August 2013 VA examiner opined that the Veteran's back condition was not related to service and he provided a detailed rationale for his opinion.  The examination report reflects that the examiner reviewed the Veteran's record and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the August 2013 examination is sufficient for appellate review and of significant probative value.  There is no competent medical evidence of record to refute this opinion.

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as any symptomatology since service.  Moreover, the Board has no reason to doubt his credibility.  

However, the Board finds that the Veteran is not competent to directly link any current disability to service.  In this regard, the question of causation here involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are not competent evidence.  See Davidson, supra; Jandreau, supra. 

B. Left Eye Condition

The Veteran contends that he has an eye condition that is related to his period of active service.  Specifically, the Veteran asserts that his current eye condition is related to an incident in service when he was doused with jet fuel, which went into his eyes, and he reports that he has had problems with his eyes since that time.  See January 2017 Board Hearing Transcript at 13-14.    

The record reflects that the Veteran was diagnosed with chemical keratoconjunctivitis in March 1975, a cataract in 2002, and posterior vitreous detachment in July 2014.  See February 2015 VA Examination.  The Veteran's October 1975 separation examination notes no eye abnormalities, and indicates that the Veteran's vision was at 20/20 acuity.  See October 1975 Separation Examination.  

In February 2015, the Veteran underwent a VA examination to determine the nature and etiology of his eye condition(s).  After review of the Veteran's claims file and examination of the Veteran, the examiner opined that the Veteran's eye condition, a cataract, to include post-surgery residuals, was less likely than not incurred in or caused by any injury, illness or event in service.  In his rationale, the examiner opined that a cataract, or residuals of a cataract surgery, would not be caused or affected by a history of chemical keratoconjunctivitis.  He stated that the Veteran's service records indicate that the extent of the Veteran's eye issues in service only pertained to the external surface of the eyes.  Whereas, the examiner noted, a cataract, the Veteran's current condition, forms in the lens of the eye, which is internal.  Thus, the examiner opined that a prior diagnosis of chemical keratoconjunctivitis would not cause or influence the formation of a cataract.  

As for the Veteran's diagnosis of posterior vitreous detachment, the examiner opined that this condition was less likely than not incurred in or caused by an injury, illness or event in service.  In his rationale, the examiner noted posterior vitreous detachment is a normal aging occurrence that is routinely found in the general age matched population of the Veteran, and that it would not be influenced in any way by a prior history of chemical keratoconjunctivitis.  

As noted above, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, supra.  However, the Board finds that the Veteran is not competent to directly link any current disability to service.  In this regard, the question of causation here involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are, again, not competent evidence.  See Davidson, supra; Jandreau, supra.

V.  Conclusion 

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Veteran's claims for service connection for a back disorder and psuedophakia status post cataract surgery, claimed as left eye condition, are denied.  

ORDER

New and material evidence has been submitted, thus the claim for service connection for a left eye condition has been reopened.    

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for psuedophakia status post cataract surgery, claimed as left eye condition is denied.  


REMAND

Unfortunately, a remand is required in this case for the claim of service connection for bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his current bilateral hearing loss is a result of in-service noise exposure.  At his January 2017 Board hearing, the Veteran's representative contended that the Veteran has delayed onset hearing loss as a result of his military service.   The Veteran served as a Fire Control Technician on a battleship, where he reported he was in close proximity to the sound of guns firing, and that he did not use or receive hearing protection.  See January 2017 Board Hearing Transcript at 5.

The Veteran was afforded a VA audiology examination in February 2015.  From that examination, the Veteran was diagnosed with bilateral sensorineural hearing loss, and the examiner opined that the Veteran's hearing loss was less likely than not caused by his active military service.  However, the Board finds that the VA examination report is inadequate to decide the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In her rationale for the negative nexus opinion, the February 2015 VA examiner noted that the Veteran's hearing was within normal limits at both enlistment and separation from military service.  The examiner, however, did not discuss the significance, if any, of any threshold shifts between the Veteran's enlistment and separation examinations.  Additionally, the examiner did not address the possibility of delayed-onset of hearing loss.  In that regard, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.   See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Based on the foregoing, the Board finds that a remand is necessary to obtain an adequate medical opinion regarding the nature and etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, concerning the likelihood that the Veteran's hearing loss is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to in-service noise exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


